
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5702
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 17, 2010
			Received
		
		
			December 22, 2010
			 Read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the District of Columbia Home Rule
		  Act to reduce the waiting period for holding special elections to fill
		  vacancies in local offices in the District of Columbia.
	
	
		1.Timing of Special Elections
			 for Local Office in District of Columbia
			(a)Council
				(1)ChairmanSection 401(b)(3) of the District of
			 Columbia Home Rule Act (sec. 1–204.01(b)(3), D.C. Official Code) is amended by
			 striking one hundred and fourteen days and inserting
			 seventy days.
				(2)Members Elected
			 From WardsSection 401(d)(1)
			 of such Act (sec. 1–204.01(d)(1), D.C. Official Code) is amended by striking
			 one hundred and fourteen days and inserting seventy
			 days.
				(3)Members Elected
			 At LargeSection 401(d)(2) of
			 such Act (sec. 1–204.01(d)(2), D.C. Official Code) is amended by striking
			 one hundred and fourteen days and inserting seventy
			 days.
				(b)MayorSection
			 421(c)(2) of such Act (sec. 1—204.21(c)(2), D.C. Official Code) is amended by
			 striking one hundred and fourteen days and inserting
			 seventy days.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 with respect to vacancies occurring on or after the date of the enactment of
			 this Act.
			
	
		
			Passed the House of
			 Representatives November 16, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
